UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36522 Investar Holding Corporation (Exact name of registrant as specified in its charter) Louisiana 27-1560715 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7244 Perkins Road, Baton Rouge, Louisiana 70808 (Address of principal executive offices, including zip code) (225) 227-2222 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” inRule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date, is as follows: Common stock, $1.00 par value, 7,292,235 shares outstanding as of August 7, 2015. TABLE OF CONTENTS Special Note Regarding Forward-Looking Statements 3 Part I. Financial Information Item1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets as of June 30, 2015 and December 31, 2014 4 Consolidated Statements of Operations for the three and six months ended June 30, 2015 and 2014 5 Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2015 and 2014 6 Consolidated Statements of Changes in Stockholders’ Equity 7 Consolidated Statements of Cash Flows for the six months ended June 30, 2015 and 2014 8 Notes to the Consolidated Financial Statements 9 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item3. Quantitative and Qualitative Disclosures about Market Risk 48 Item4. Controls and Procedures 48 Part II. Other Information 49 Item1A. Risk Factors 49 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item6. Exhibits 50 Signatures 51 Exhibit Index 52 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS When included in this Quarterly Report on Form 10-Q, or in other documents that Investar Holding Corporation (the “Company”) files with the Securities and Exchange Commission (“SEC”) or in statements made by or on behalf of the Company, words like “may,” “should,” “could,” “predict,” “potential,” “believe,” “think,” “will likely result,” “expect,” “continue,” “will,” “anticipate,” “seek,” “estimate,” “intend,” “plan,” “projection,” “would,” “outlook” and similar expressions or the negative version of those words are intended to identify forward-looking statements as defined by the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve a variety of risks and uncertainties that could cause actual results to differ materially from those described therein. The Company’s forward-looking statements are based on assumptions and estimates that management believes to be reasonable in light of the information available at the time such statements are made. However, many of the matters addressed by these statements are inherently uncertain and could be affected by many factors beyond management’s control. Factors that could have a material effect on the Company’s business, financial condition, results of operations and future growth prospects can be found in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014 that the Company filed with the SEC on March 31, 2015 and Part II, Item1A. – Risk Factors, of this Quarterly Report on Form 10-Q. Additional risk factors may also be described in reports that the Company files from time to time with the SEC. Because forward-looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified, you should not rely on any forward-looking statement as a prediction of future events. We expressly disclaim any obligation or undertaking to update our forward-looking statements, and we do not intend to release publicly any updates or changes in our expectations concerning the forward-looking statements or any changes in events, conditions or circumstances upon which any forward-looking statement may be based, except as required by law. 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INVESTAR HOLDING CORPORATION CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) June 30, 2015 December 31, 2014 (Unaudited) ASSETS Cash and due from banks $ $ Interest-bearing balances due from other banks Federal funds sold Cash and cash equivalents Available for sale securities at fair value (amortized cost of $82,049 and $69,838, respectively) Held to maturity securities at amortized cost (estimated fair value of $24,015 and $22,301, respectively) Loans held for sale Loans, net of allowance for loan losses of $5,728 and $4,630, respectively Other equity securities Bank premises and equipment, net of accumulated depreciation of $4,662 and $3,964, respectively Other real estate owned, net Accrued interest receivable Deferred tax asset Goodwill and other intangibles Other assets Total assets $ $ LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Advances from Federal Home Loan Bank Repurchase agreements Note payable Accrued taxes and other liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock, $1.00 par value per share; 5,000,000 shares authorized - - Common stock, $1.00 par value per share; 40,000,000 shares authorized; 7,293,209 and 7,262,085 shares outstanding, respectively Treasury stock ) ) Surplus Retained earnings Accumulated other comprehensive (loss) income ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the consolidated financial statements. 4 INVESTAR HOLDING CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share data) (Unaudited) Three months ended Six months ended June 30, June 30, INTEREST INCOME Interest and fees on loans $ Interest on investment securities Other interest income 18 10 35 20 Total interest income INTEREST EXPENSE Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses NONINTEREST INCOME Service charges on deposit accounts 97 73 Gain on sale of investment securities, net 48 Gain (loss) on sale of real estate owned, net 7 (5 ) 6 (7 ) Gain on sale of loans, net Fee income on loans held for sale, net 89 Other operating income Total noninterest income Income before noninterest expense NONINTEREST EXPENSE Depreciation and amortization Salaries and employee benefits Occupancy Data processing Marketing 62 71 Professional fees Other operating expenses Total noninterest expense Income before income tax expense Income tax expense Net income $ EARNINGS PER SHARE Basic earnings per share $ Diluted earnings per share $ Cash dividends declared per common share $ See accompanying notes to the consolidated financial statements. 5 INVESTAR HOLDING CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in thousands) (Unaudited) Three months ended Six months ended June 30, June 30, Net income $ Other comprehensive (loss) income: Unrealized gains on investment securities: Reclassification of realized (gains) losses, net oftax (expense) benefit of $(47), $16, $(47) and $56, respectively ) 32 ) Unrealized (losses) gains, available for sale, net of tax (benefit) expense of $(194), $114, $(51) and $137, respectively ) ) Unrealized (losses) gains, transfer from available for sale to held to maturity, net of tax (benefit) expense of $(1), $6, $(1) and $6, respectively (1 ) 18 (2 ) 18 Fair value of derivative financial instruments: Change in fair value of interest rate swap designated as a cash flow hedge, net of tax expense (benefit) of $44, $0, $(82) and $0, respectively 94 - ) - Total other comprehensive (loss) income ) ) Total comprehensive income $ See accompanying notes to the consolidated financial statements. 6 INVESTAR HOLDING CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Amounts in thousands, except share data) Accumulated Other Total Common Treasury Retained Comprehensive Stockholders' Stock Stock Surplus Earnings (Loss) Income Equity Balance, December 31, 2013 $ $ - $ $ $ ) $ Common stock issued in offering, net of direct cost of $4,266 - - - Warrants exercised 22 - - - Surrendered shares - ) - - - ) Shares repurchased (6 ) (6 ) Dividends declared, $0.04 per share - - - ) - ) Stock-based compensation 14 - - - Net income - Other comprehensive income, net - Balance, December 31, 2014 $ $ ) $ Surrendered shares (3 ) (3 ) Dividends declared, $0.02 per share - - - ) - ) Stock-based compensation 31 - - - Net income - Other comprehensive loss, net - ) ) Balance, June 30, 2015 (Unaudited) $ $ ) $ $ $ ) $ See accompanying notes to the consolidated financial statements. 7 INVESTAR HOLDING CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) For the six months ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization (accretion) of premium (discount) on securities, net Amortization of purchase accounting adjustments ) ) Provision for loan losses Provision for other real estate owned 24 26 Gain on sale of securities ) ) (Gain) loss on sale of other real estate owned (6 ) 7 FHLB stock dividend (7 ) (3 ) Stock-based compensation 84 Other 11 - Loans held for sale: Originations ) ) Proceeds from sales Gain on sale of loans ) ) Net change in: Accrued interest receivable 3 ) Deferred tax asset ) 90 Other assets ) Accrued taxes and other liabilities Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of investment securities available for sale ) ) Purchases of investment securities held to maturity ) ) Proceeds from the sale of investment securities available for sale Proceeds from paydowns, redemptions and maturities of securities available for sale Proceeds from paydowns, redemptions and maturities of securities held to maturity 27 Proceeds from sale of loans - Proceeds from redemptions of other equity securities Purchases of other equity securities ) ) Net increase in loans ) ) Proceeds from sales of other real estate owned Purchases of premises, equipment and software ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net increase in customer deposits Net increase in repurchase agreements Net (decrease) increase in short-term FHLB advances ) Proceeds from long-term FHLB advances Repayment of long-term FHLB advances ) ) Cash dividends paid on common stock ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the consolidated financial statements. 8 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements of Investar Holding Corporation (the “Company”) have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include information or footnotes necessary for a complete presentation of financial position, results of operations, and cash flows in conformity with GAAP. However, in the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the financial statements have been included. The results of operations for the three and six month periods ended June 30, 2015 are not necessarily indicative of the results that may be expected for the entire fiscal year. These statements should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December31, 2014, including the notes thereto, which were included as part of the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 31, 2015. Nature of Operations Investar Holding Corporation, headquartered in Baton Rouge, Louisiana, provides full banking services, excluding trust services, through its wholly-owned banking subsidiary, Investar Bank (the “Bank”), a Louisiana-chartered bank. The Company’s primary market is South Louisiana. The Company currently operates 11 full service banking offices located throughout its market and had 176 employees at June 30, 2015. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, the Bank. All significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates, and such differences could be material. Material estimates that are susceptible to a significant change in the near term are the allowance for loan losses, the fair value of financial instruments and the determination of other-than-temporary impairments of securities. Reclassifications Certain reclassifications have been made to the 2014 financial statements to be consistent with the 2015 presentation. Concentrations of Credit Risk The Company’s loan portfolio consists of the various types of loans described in Note 4, Loans. Real estate or other assets secure most loans. The majority of loans has been made to individuals and businesses in the Company’s market of South Louisiana. Customers are dependent on the condition of the local economy for their livelihoods and servicing their loan obligations. The Company does not have any significant concentrations in any one industry or individual customer. Recent Accounting Pronouncements FASB Technical Corrections and Improvements Update No. 2015-10. The Financial Accounting Standards Board (the “FASB”) issued Update No. 2015-10 in June 2015 to clarify the Accounting Standards Codification (the “Codification”). This Update contains amendments that will affect a wide variety of Topics in the Codification. The amendments generally fall into one of the following types of amendments: amendments related to differences between original guidance and the Codification, guidance clarification and reference corrections, simplification, and minor improvements. For public entities, the amendments in this Update are effective for financial statements issued for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years. The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial position. 9 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) FASB ASC Topic 820 “Fair Value Measurement” Update No. 2015-07. The FASB issued Update No. 2015-07 in May 2015 to address diversity in practice related to how certain investments measured at net asset value with redemption dates in the future are categorized within the fair value hierarchy. The amendments in this Update remove the requirement to categorize within the fair value hierarchy all investments for which fair value is measured using the net asset value per share practical expedient. The amendments also remove the requirement to make certain disclosures for all investments that are eligible to be measured at fair value using the net asset value per share practical expedient. For public entities, the amendments in this Update are effective for financial statements issued for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years. The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial position. FASB ASC Topic 835-30 “Interest – Imputation of Interest” Update No. 2015-03. The FASB issued Update No. 2015-03 in April 2015 to simplify presentation of debt issuance costs. The amendments in this Update require that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs are not affected by the amendments in this Update. For public entities, the amendments in this Update are effective for financial statements issued for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years. The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial position. NOTE 2. EARNINGS PER SHARE The following is a summary of the information used in the computation of basic and diluted earnings per common share for the three and six months ended June 30, 2015 and 2014 (in thousands, except share data). Three months ended June 30, Six months ended June 30, Net income available to common shareholders $ Weighted average number of common shares outstanding used in computation of basic earnings per common share Effect of dilutive securities: Restricted stock Stock options Stock warrants Weighted average number of common shares outstanding plus effect of dilutive securities used in computation of diluted earnings per common share Basic earnings per share $ Diluted earnings per share $ NOTE 3. INVESTMENT SECURITIES The amortized cost and approximate fair value of investment securities classified as available for sale are summarized below as of the dates presented (dollars in thousands). Gross Gross Amortized Unrealized Unrealized Fair June 30, 2015 Cost Gains Losses Value Obligations of other U.S. government agencies and corporations $ $ 57 $ ) $ Obligations of state and political subdivisions ) Corporate bonds 21 ) Residential mortgage-backed securities ) Commercial mortgage-backed securities 10 ) Equity securities 60 ) Total $ $ $ ) $ 10 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Gross Gross Amortized Unrealized Unrealized Fair December 31, 2014 Cost Gains Losses Value Obligations of other U.S. government agencies and corporations $ $ 31 $ ) $ Obligations of state and political subdivisions ) Corporate bonds 23 ) Residential mortgage-backed securities ) Commercial mortgage-backed securities 1 (7 ) Equity securities - ) Total $ $ $ ) $ The amortized cost and approximate fair value of investment securities classified as held to maturity are summarized below as of the dates presented (dollars in thousands). Gross Gross Amortized Unrealized Unrealized Fair June 30, 2015 Cost Gains Losses Value Obligations of other U.S. government agencies and corporations $ $ - $ ) $ Residential mortgage-backed securities 7 ) Obligations of state and political subdivisions - - Total $ $ 7 $ ) $ Gross Gross Amortized Unrealized Unrealized Fair December 31, 2014 Cost Gains Losses Value Obligations of other U.S. government agencies and corporations $ $ - $ ) $ Residential mortgage-backed securities 5 ) Obligations of state and political subdivisions - - Total $ $ 5 $ ) $ Securities are classified in the consolidated balance sheets according to management’s intent. The Company had no securities classified as trading as of June 30, 2015 or December31, 2014. The aggregate fair values and aggregate unrealized losses on securities whose fair values are below book values are summarized in the tables below. Due to the nature of the investment and current market prices, these unrealized losses are considered a temporary impairment of the securities. The following table presents, by type and number of securities, the age of gross unrealized losses and approximate fair value by investment category for securities available for sale as of the dates presented (dollars in thousands). Less than 12 Months 12 Months or More Total Unrealized Unrealized Unrealized June 30, 2015 Count FairValue Losses FairValue Losses FairValue Losses Obligations of other U.S. government agencies and corporations 11 $ $ ) $ $ ) $ $ ) Obligations of state and political subdivisions 20 ) ) ) Corporate bonds 16 ) ) ) Residential mortgage-backed securities 24 ) (1 ) ) Commercial mortgage-backed securities 2 ) (8 ) ) Equity securities 2 49 - ) ) Total 75 $ $ ) $ $ ) $ $ ) 11 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Less than 12 Months 12 Months or More Total Unrealized Unrealized Unrealized December 31, 2014 Count FairValue Losses FairValue Losses FairValue Losses Obligations of other U.S. government agencies and corporations 5 $ $ ) $ $ ) $ $ ) Obligations of state and political subdivisions 15 (6 ) ) ) Corporate bonds 6 ) (2 ) ) Residential mortgage-backed securities 9 (1 ) ) ) Commercial mortgage-backed securities 1 (7 ) (7 ) Equity securities 1 ) - - ) Total 37 $ $ ) $ $ ) $ $ ) The following table presents, by type and number of securities, the age of gross unrealized losses and approximate fair value by investment category for securities held to maturity as of the dates presented (dollars in thousands). Less than 12 Months 12 Months or More Total Unrealized Unrealized Unrealized June 30, 2015 Count FairValue Losses FairValue Losses FairValue Losses Obligations of other U.S. government agencies and corporations 2 $ $ ) $ $ ) $ $ ) Residential mortgage-backed securities 5 ) ) ) Total 7 $ $ ) $ $ ) $ $ ) Less than 12 Months 12 Months or More Total Unrealized Unrealized Unrealized December 31, 2014 Count FairValue Losses FairValue Losses FairValue Losses Obligations of other U.S. government agencies and corporations 2 $ - $ - $ $ ) $ $ ) Residential mortgage-backed securities 3 - - ) ) Total 5 $ - $ - $ $ ) $ $ ) The unrealized losses in the Company’s investment portfolio, caused by interest rate increases, are not credit issues and the Company does not intend to sell the securities. Furthermore, it is not more likely than not that the Company will be required to sell the securities before recovery of their amortized cost bases. The Company does not consider these securities to be other-than-temporarily impaired at June 30, 2015 or December31, 2014. The weighted average tax equivalent yield, amortized cost and approximate fair value of debt securities, by contractual maturity (including mortgage-backed securities), are shown below as of the dates presented. Actual maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties (dollars in thousands). Securities Available for Sale Securities Held to Maturity Weighted Weighted Average T.E. Amortized Fair Average T.E. Amortized Fair June 30, 2015 Yield Cost Value Yield Cost Value Due within one year - % $ - $ - % $ $ Due after one year through five years Due after five years through ten years Due after ten years Total debt securities 12 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Securities Available for Sale Securities Held to Maturity Weighted Weighted Average T.E. Amortized Fair Average T.E. Amortized Fair December 31, 2014 Yield Cost Value Yield Cost Value Due within one year % $ $ % $ $ Due after one year through five years Due after five years through ten years Due after ten years Total debt securities NOTE 4. LOANS The Company’s loan portfolio, excluding loans held for sale, consists of the following categories of loans as of the dates presented (dollars in thousands). June 30, 2015 December 31, 2014 Construction and development $ $ 1-4 Family Multifamily Farmland Commercial real estate Total mortgage loans on real estate Commercial and industrial Consumer Total loans $ $ The table below provides an analysis of the aging of loans as of the dates presented (dollars in thousands). June 30, 2015 Past Due and Accruing Total Past 90 or more Due& 30-59days 60-89days days Nonaccrual Nonaccrual Current TotalLoans Construction and development $ 31 $ - $ - $ 1-4 Family - - Multifamily - Farmland - Commercial real estate - - Total mortgage loans on real estate - - Commercial and industrial - 2 - 39 41 Consumer 50 - Total loans $ $ 52 $ - $ 13 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) December 31, 2014 Past Due and Accruing Total Past 90 or more Due& 30-59days 60-89days days Nonaccrual Nonaccrual Current TotalLoans Construction and development $ $ 14 $ - $ 1-4 Family - - Multifamily - Farmland - Commercial real estate - - - Total mortgage loans on real estate 14 - Commercial and industrial 2 - - Consumer 47 - Total loans $ $ 61 $ - $ On October1, 2011, the Bank acquired South Louisiana Business Bank (“SLBB”), a full service commercial bank headquartered in Prairieville, Louisiana. On May1, 2013, the Bank acquired First Community Bank (“FCB”), a full service commercial bank headquartered in Hammond, Louisiana. Total loans at June 30, 2015 include approximately $41.1 million of loans acquired in the FCB and SLBB acquisitions that were recorded at fair value as of their respective acquisition dates. Included in the acquired loan balances at June 30, 2015 were approximately $0.2 million in loans 30-59 days past due and $1.1 million in nonaccrual loans. Total loans at December31, 2014 include approximately $45.0 million of loans acquired in the FCB and SLBB acquisitions that were recorded at fair value as of their respective acquisition dates. Included in the acquired loan balances at December31, 2014 were approximately $0.3 million in loans 30-59 days past due, $14,000 in loans 60-89 days past due and $1.1 million in nonaccrual loans. Credit Quality Indicators Loans are categorized into risk categories based on relevant information about the ability of borrowers to service their debt, such as current financial information, historical payment experience, credit documentation, public information, and current economic trends, among other factors. The following definitions are utilized for risk ratings, which are consistent with the definitions used in supervisory guidance: Pass – Loans not meeting the criteria below are considered pass. These loans have the highest credit characteristics and financial strength. Borrowers possess characteristics that are highly profitable, with low to negligible leverage and demonstrate significant net worth and liquidity. Special Mention – Loans classified as special mention have a potential weakness that deserves management’s close attention. If left uncorrected, these potential weaknesses may result in deterioration of the repayment prospects for the loan or of the Company’s credit position at some future date. Substandard – Loans classified as substandard are inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any. Loans so classified have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They are characterized by the distinct possibility that the Company will sustain some loss if the deficiencies are not corrected. Doubtful – Loans classified as doubtful have all the weaknesses inherent in those classified as substandard, with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions, and values, highly questionable and improbable. Loss – Loans classified as loss are considered uncollectible and of such little value that their continuance as recorded assets is not warranted. This classification does not mean that the assets have absolutely no recovery or salvage value, but rather it is not practical or desirable to defer writing off these assets. 14 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The table below presents the Company’s loan portfolio by category and credit quality indicator as of the dates presented (dollars in thousands). June 30, 2015 Special Pass Mention Substandard Total Construction and development $ $ 16 $ $ 1-4 Family Multifamily - Farmland - - Commercial real estate - Total mortgage loans on real estate Commercial and industrial - 39 Consumer Total loans $ December 31, 2014 Special Pass Mention Substandard Total Construction and development $ 1-4 Family - Multifamily - Farmland - - Commercial real estate - Total mortgage loans on real estate Commercial and industrial - Consumer Total loans $ The Company had no loans that were classified as doubtful or loss as of June 30, 2015 or December31, 2014. Loan participations and whole loans sold to and serviced for others are not included in the accompanying consolidated balance sheets. The unpaid principal balances of these loans were approximately $339.2 million and $189.6 million as of June 30, 2015 and December31, 2014, respectively. In the ordinary course of business, the Company makes loans to its executive officers, principal stockholders, directors and to companies in which these individuals are principal owners. Loans outstanding to such borrowers (including companies in which they are principal owners) amounted to approximately $24.6 million and $22.8 million as of June 30, 2015 and December31, 2014, respectively. These loans are all current and performing according to the original terms. These loans were made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions with persons not related to the Company or the Bank and did not involve more than normal risk of collectability or present other unfavorable features. The table below shows the aggregate amount of loans to such related parties as of the dates presented (dollars in thousands). June 30, 2015 December 31, 2014 Balance, beginning of period $ $ New loans Repayments ) ) Balance, end of period $ $ 15 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Loans Acquired with Deteriorated Credit Quality The following table presents changes in the carrying value, net of allowance for loan losses, of acquired impaired loans, or loans accounted for under FASB ASC 310-30, Loans and Debt Securities Acquired with Deteriorated Credit Quality (“ASC 310-30”), for the periods presented (dollars in thousands). Acquired Impaired Carrying value, net at December 31, 2013 $ Accretion to interest income Net transfers from (to) nonaccretable difference to (from) accretable yield Payments received, net ) Charge-offs ) Transfers to real estate owned ) Carrying value, net at December 31, 2014 $ Accretion to interest income 68 Net transfers from (to) nonaccretable difference to (from) accretable yield 84 Payments received, net ) Charge-offs ) Transfers to real estate owned ) Carrying value, net at June 30, 2015 $ The table below shows the changes in the accretable yield on acquired impaired loans for the periods presented (dollars in thousands). Acquired Impaired Balance, period ended December 31, 2013 $ Net transfers from (to) nonaccretable difference to (from) accretable yield Accretion ) Balance, period ended December 31, 2014 $ Net transfers from (to) nonaccretable difference to (from) accretable yield 84 Accretion ) Balance, period ended June 30, 2015 $ NOTE 5. ALLOWANCE FOR LOAN LOSSES The table below shows a summary of the activity in the allowance for loan losses for the three and six months ended June 30, 2015 and 2014 (dollars in thousands). Three months ended Six months ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Balance, beginning of period $ Provision for loan losses Charge-offs ) Recoveries 45 14 27 Balance, end of period $ 16 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The following tables outline the activity in the allowance for loan losses by collateral type for the three and six months ended June 30, 2015 and 2014, and show both the allowances and portfolio balances for loans individually and collectively evaluated for impairment as of June 30, 2015 and 2014 (dollars in thousands). Three months ended June 30, 2015 Construction& Commercial Commercial& Development Farmland 1‑4Family Multifamily Real Estate Industrial Consumer Total Allowance for loan losses: Beginning balance $ $ 23 $ Provision ) (2 ) 93 16 ) Charge-offs (4 ) - ) ) Recoveries 14 - 1 - - 17 13 45 Ending balance $ $ 21 $ Three months ended June 30, 2014 Construction& Commercial Commercial& Development Farmland 1‑4Family Multifamily Real Estate Industrial Consumer Total Allowance for loan losses: Beginning balance $ $ 11 $ Provision 32 - 59 (4 ) ) 78 Charge-offs - ) ) ) Recoveries - - 1 - - - 13 14 Ending balance $ $ 11 $ Six months ended June 30, 2015 Construction& Commercial Commercial& Development Farmland 1-4Family Multifamily Real Estate Industrial Consumer Total Allowance for loan losses: Beginning balance $ $ 18 $ Provision 3 43 ) Charge-offs (9 ) - ) ) ) Recoveries 15 - 4 - - 20 Ending balance $ $ 21 $ Ending allowance balance for loans individually evaluated for impairment - Ending allowance balance for loans collectively evaluated for impairment $ $ 21 $ Ending allowance balance for loans acquired with deteriorated credit quality $ - $ - $ - $ - $ - $ - $ - $ - Loans receivable: Balance of loans individually evaluated for impairment $ $ - $ 39 $ $ Balance of loans collectively evaluated for impairment Total period-end balance $ Balance of loans acquired with deteriorated credit quality $ $ - $ $ $ - $ - $ 42 $ 17 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Six months ended June 30, 2014 Construction& Commercial Commercial& Development Farmland 1-4Family Multifamily Real Estate Industrial Consumer Total Allowance for loan losses: Beginning balance $ $ 4 $ Provision 46 7 19 ) Charge-offs - - ) - (3 ) Recoveries 1 - 1 - - - 25 27 Ending balance $ $ 11 $ Ending allowance balance for loans individually evaluated for impairment - 64 64 Ending allowance balance for loans collectively evaluated for impairment $ $ 11 $ Ending allowance balance for loans acquired with deteriorated credit quality $ - $ - $ - $ - $ - $ - $ - $ - Loans receivable: Balance of loans individually evaluated for impairment $ $ - $ Balance of loans collectively evaluated for impairment Total period-end balance $ Balance of loans acquired with deteriorated credit quality $ $ - $ $ $ - $ - $ 48 $ Impaired Loans The Company considers a loan to be impaired when, based on current information and events, the Company determines that it will not be able to collect all amounts due according to the loan agreement, including scheduled interest payments. Generally, those loans rated substandard or special mention are evaluated for impairment each quarter. Determination of impairment is treated the same across all classes of loans. When the Company identifies a loan as impaired, it measures the impairment based on the present value of expected future cash flows, discounted at the loan’s effective interest rate, except when the sole (remaining) source of repayment for the loans is the operation or liquidation of the collateral. In these cases when foreclosure is probable, the Company uses the current fair value of the collateral, less selling costs, instead of discounted cash flows. If the Company determines that the value of the impaired loan is less than the recorded investment in the loan (net of previous charge-offs, deferred loan fees or costs and unamortized premium or discount), the Company recognizes impairment through an allowance estimate or a charge-off to the allowance for loan losses. When the ultimate collectability of the total principal of an impaired loan is in doubt and the loan is on nonaccrual, all payments are applied to principal, under the cost recovery method. When the ultimate collectability of the total principal of an impaired loan is not in doubt and the loan is on nonaccrual, contractual interest is credited to interest income when received, under the cash basis method. As of June 30, 2015 and December 31, 2014, the Company was not committed to lend additional funds to any customer whose loan was classified as impaired. 18 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The following tables include the recorded investment and unpaid principal balances for impaired loans with the associated allowance amount, if applicable, as of the dates indicated. The Company determined the specific allowance based on the present values of expected future cash flows, discounted at the loan’s effective interest rate, except when the remaining source of repayment for the loan is the operation or liquidation of the collateral. In those cases, the current fair value of the collateral, less estimated selling cost, was used to determine the specific allowance recorded (dollars in thousands). June 30, 2015 Unpaid Recorded Principal Related Investment Balance Allowance With no related allowance recorded: Construction and development $ $ $ - 1-4 Family - Commercial real estate - Total mortgage loans on real estate - Commercial and industrial 39 39 - Consumer - Total - With related allowance recorded: Consumer Total Total loans: Construction and development - 1-4 Family - Commercial real estate - Total mortgage loans on real estate - Commercial and industrial 39 39 - Consumer Total $ $ $ 19 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) December 31, 2014 Unpaid Recorded Principal Related Investment Balance Allowance With no related allowance recorded: Construction and development $ $ $ - 1-4 Family - Commercial real estate - Total mortgage loans on real estate - Commercial and industrial - Consumer 79 79 - Total - With related allowance recorded: Consumer 70 Total 70 Total loans: Construction and development - 1-4 Family - Commercial real estate - Total mortgage loans on real estate - Commercial and industrial - Consumer 70 Total $ $ $ 70 Presented in the tables below is the average recorded investment of the impaired loans and the related amount of interest recognized during the time within the period that the impaired loans were impaired. The average balances are calculated based on the month-end balances of the loans during the periods reported (dollars in thousands). 20 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the three months ended June 30, 2015 June 30, 2014 Average Interest Average Interest Recorded Income Recorded Income Investment Recognized Investment Recognized With no related allowance recorded: Construction and development $ $ 4 $ $ 13 1-4 Family 9 12 Multifamily - - 13 Commercial real estate 2 2 Total mortgage loans on real estate 15 40 Commercial and industrial 93 1 - Consumer 8 79 4 Total 24 44 With related allowance recorded: Consumer 10 - Total 10 - Total loans: Construction and development 4 13 1-4 Family 9 12 Multifamily - - 13 Commercial real estate 2 2 Total mortgage loans on real estate 15 40 Commercial and industrial 93 1 - Consumer 18 4 Total $ $ 34 $ $ 44 21 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the six months ended June 30, 2015 June 30, 2014 Average Interest Average Interest Recorded Income Recorded Income Investment Recognized Investment Recognized With no related allowance recorded: Construction and development $ $ 8 $ $ 21 1-4 Family 23 30 Multifamily - - 31 Commercial real estate 2 6 Total mortgage loans on real estate 33 88 Commercial and industrial 2 - Consumer 9 81 4 Total 44 92 With related allowance recorded: Consumer 10 - Total 10 - Total loans: Construction and development 8 21 1-4 Family 23 30 Multifamily - - 31 Commercial real estate 2 6 Total mortgage loans on real estate 33 88 Commercial and industrial 2 - Consumer 19 4 Total $ $ 54 $ $ 92 Troubled Debt Restructurings In situations where, for economic or legal reasons related to a borrower’s financial difficulties, the Company grants a concession for other than an insignificant period of time to the borrower that the Company would not otherwise consider, the related loan is classified as a troubled debt restructuring (“TDR”). The Company strives to identify borrowers in financial difficulty early and work with them to modify their loans to more affordable terms before such loans reach nonaccrual status. These modified terms may include rate reductions, principal forgiveness, payment forbearance and other actions intended to minimize the economic loss and to avoid foreclosure or repossession of the collateral. In cases where the Company grants the borrower new terms that provide for a reduction of either interest or principal, the Company measures any impairment on the restructuring as previously noted for impaired loans. Loans classified as TDRs, consisting of ten credits, totaled approximately $1.5 million at June 30, 2015 compared to seven credits totaling approximately $0.6 million at December31, 2014. Nine of the ten TDRs were acquired from FCB. Nine of the ten credits were considered TDRs due to modification of terms through adjustments to maturity and one was considered a TDR due to modification of terms through principal payment forbearance, paying interest only for a specified period of time. Eight of the ten credits are currently performing in accordance with their modified terms. Two TDRs were in default of their modified terms as of the date these financial statements were issued and are included in nonaccrual loans. The Company individually evaluates each TDR for allowance purposes, primarily based on collateral value, and excludes these loans from the loan population that is evaluated by applying qualitative factors. As of June 30, 2015 and December 31, 2014, the Company was not committed to lend additional funds to any customer whose loan was classified as a TDR. 22 INVESTAR HOLDING CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The table below presents the TDR pre- and post-modification outstanding recorded investments by loan categories for loans modified during the six month periods ended June 30, 2015 and 2014 (dollars in thousands). June 30, 2015 June 30, 2014 Pre- Post- Pre- Post- Modification Modification Modification Modification Outstanding Outstanding Outstanding Outstanding Numberof Recorded Recorded Numberof Recorded Recorded Troubled debt restructurings Contracts Investment Investment Contracts Investment Investment Construction and development 1 $ 30 $ 30 1 $ 19 $ 19 1-4 Family 2 - - - Consumer - - - 1 48 48 Total $ $ $ 67 $ 67 There were no TDRs which were modified during the three months ended June 30, 2015. There were no loans modified under troubled debt restructurings during the previous twelve month period that subsequently defaulted during the three and six months ended June 30, 2015 and 2014. NOTE 6. STOCK-BASED COMPENSATION Equity Incentive Plan. The Company’s 2014 Long-Term Incentive Compensation Plan (the “Plan”) authorizes the grant of various types of equity grants and awards, such as restricted stock, stock options and stock appreciation rights to eligible participants, which include all of the Company’s employees and non-employee directors. The Plan has reserved 600,000 shares of common stock for grant, award or issuance to directors and employees, including shares underlying granted options. The Plan is administered by the Compensation Committee of the Company’s Board of Directors, which determines, within the provisions of the Plan, those eligible employees to whom, and the times at which, grants and awards will be made. The Compensation Committee, in its discretion, may delegate its authority and duties under the Plan to specified officers; however, only the Compensation Committee may approve the terms of grants and awards to the Company’s executive officers.
